DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a processor configured to: implement a first tire force estimating section which: computes a time derivative of the bank angle; estimates an acceleration rate of a center of mass of the vehicle body in a vertical direction within a plane perpendicular to the forward-rearward axis as a product of the time derivative of the bank angle and a height of the center of mass; and estimates a vertical force applied in the vertical direction from the ground surface to the wheel, from parameters including the acceleration rate of the center of mass of the vehicle body in the vertical direction within the plane perpendicular to the forward-rearward axis, gravitational acceleration rate, and a vehicle mass; and perform a vehicle control operation or a vehicle design operation based at least in part on the vertical force.

With respect to claim 8, the prior art does not teach or render obvious the claimed combination, in particular a processor configured to: implement a first tire force estimating section which: computes a time derivative of the bank angle; estimates an acceleration rate of a center of mass of the vehicle body in a vertical direction within a plane perpendicular to the forward-rearward axis as a product of the time derivative of the bank angle and a  center of mass; estimates a sum of the forces applied from the ground surface to a virtual wheel from parameters including the acceleration rate of the center of mass of the vehicle body in the vertical direction within the plane perpendicular to the forward-rearward axis, gravitational acceleration rate, and a vehicle mass; and estimates a front wheel force applied from the ground surface to the front wheel and a rear wheel force applied from the ground surface to the rear wheel by dividing the sum of the forces into the front wheel force and the rear wheel force from parameters including an acceleration rate of the center of mass of the vehicle body in a forward and rearward direction, the bank angle, a distance in the forward and rearward direction from an axle of the rear wheel to an axle of the front wheel, and a distance in the forward and rearward direction from the axle of the rear wheel to the center of mass; and perform a vehicle control operation or a vehicle design operation based at least in part on the front wheel force and the rear wheel force.

With respect to claim 9, the prior art does not teach or render obvious the claimed combination, in particular estimating an acceleration rate of a center of mass of the vehicle body in a vertical direction within a plane perpendicular to the forward-rearward axis as a product of a time derivative of the bank angle and a height of the center of mass; estimating a vertical force applied in the vertical direction from the ground surface to the wheel from parameters including the acceleration rate of the center of mass of the vehicle body in the vertical direction within the plane perpendicular to the forward-rearward axis, gravitational acceleration rate, and a vehicle; and performing a vehicle control operation or a vehicle design operation based at least in part on the vertical force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853